Citation Nr: 1019577	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1973 to 
January 1980, with three years and two months of prior active 
duty, and from January 1981 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cervical spine disability.  The 
Board remanded this claim for additional development in 
October 2009.  


FINDING OF FACT

The Veteran's current cervical spine disability first 
manifested after his separation from service, is unrelated to 
his service or to any incident therein, and is not shown to 
be the result of or aggravated by the service-connected right 
shoulder disability.  


CONCLUSION OF LAW

The Veteran's current cervical spine disability was not 
incurred in or aggravated by his active service, and is not 
proximately due to or the result of the service-connected 
right shoulder disability.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.03(d) (2009).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Veteran contends that he is entitled to service 
connection on a secondary basis for his cervical spine 
disability because the disability is due to his service-
connected right shoulder disability.

On VA examination in December 2009, the Veteran complained of 
a history of fatigue, decreased motion, stiffness, weakness, 
and pain in his neck.  He reported that the burning, 
stinging, and numbing neck pain was located on the left side.  
He stated that the pain was severe, lasted for weeks, and 
occurred on a weekly to monthly basis.  He complained that 
the pain radiated down his medial arm to the thumb and was 
burning, numbing, and tingly.  He asserted that he was unable 
to walk more than a few yards and had incapacitating episodes 
of spine disease in the previous 12 months.  Examination 
revealed normal posture, head position, symmetry, and gait.  
There were no abnormal spinal curvatures or objective 
abnormalities of the cervical spine.  Motor examination 
showed active movement of the upper extremities against some 
or full resistance.  There was diminished pinprick and light 
touch sensation in the left thumb.  Reflexes were hypoactive 
in the left biceps, triceps, and brachioradialis, but were 
otherwise normal.  Range of motion testing indicated 30 
degrees flexion, 15 degrees extension, 15 degrees lateral 
flexion bilaterally, and 45 degrees lateral rotation 
bilaterally.  There was no pain on motion or additional 
limitation following repetitive motion.  X-rays of the 
cervical spine revealed progressive cervical degenerative 
disease.  The examiner reviewed the claims file and diagnosed 
the Veteran with cervicalgia/spondylosis.  The examiner 
opined that the Veteran's cervical spine disability was not 
due to or aggravated by his service-connected right shoulder 
disability based on his clinical expertise and experience as 
a board certified orthopedic surgeon.  The examiner 
specifically noted that the Veteran was treated for 
mechanical neck pain in March 1987 during his period of 
service but did not initially injure his right shoulder until 
either 1989 or 1990 when he hit his shoulder with a sledge 
hammer while trying to retrieve something out of fallen 
tents.  The examiner also observed that the Veteran had 
sustained a second shoulder injury in 1991 after loading sand 
bags in Saudi Arabia.      

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the December 2009 medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and the adequate 
rationale provided for the opinion.  In addition, there are 
no contrary competent medical opinions of record.  
Accordingly, the Board finds that service connection for the 
Veteran's cervical spine disability, as secondary to his 
service-connected right shoulder disability, is not warranted 
because the competent evidence does not show that any 
cervical spine disability is due to or aggravated by the 
right shoulder disability.

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for a 
cervical spine disability.

Service medical records show that in a March 1987 medical 
report, the Veteran complained of suffering with neck pain 
for the previous month.  He was found to have mechanical neck 
pain and muscle spasms in the left side of the neck.  An 
April 1987 medical record indicates that the Veteran was 
treated for mechanical neck pain with minimal subjective 
improvement.  An x-ray of the cervical spine revealed slight 
tilting of the proximal cervical spine to the left that could 
have been either positional in origin or indicative of muscle 
spasm.  In July 1992, prior to separation from service, the 
Veteran reported swollen or painful joints and arthritis.  
However, he declined to undergo a separation examination, and 
therefore it is unclear whether he had a cervical spine 
disability at the time of separation from service.  

The first objective post-service medical evidence of record 
of a cervical spine disability is a July 2003 VA medical 
report where the Veteran complained of loss of motion and 
constant pain in his right shoulder.  He asserted that he did 
not remember an injury to his neck.  Examination of the 
cervical spine revealed normal cervical lordosis and full 
range of motion without spasm or splinting.  The Veteran had 
volitional limitation of motion of his right shoulder.  He 
was diagnosed with right shoulder pain and cervical pain.  An 
x-ray indicated mild degenerative joint disease of the 
cervical spine.  

A June 2007 MRI of the cervical spine showed bulging discs at 
the C2-3 and C3-4 levels, herniated discs at the C4-5, C5-6, 
and C6-7 levels with neural impingement, and straightened 
alignment suggesting muscle spasm.  

In an August 2007 private medical report, the Veteran 
complained of neck and mid back pain which he felt that he 
had originally injured in the 1970s during service.  He also 
reported that he had exacerbated his neck and mid back in the 
1980s.  He stated that his neck pain was a 7-8/10 in severity 
and radiated down his left upper extremity with occasional 
numbness and tingling to his hand.  Examination revealed 
tenderness to palpation along the cervical and thoracic 
paraspinous muscles with palpable muscle spasm noted along 
the left trapezius and rhomboid with multiple trigger points 
identified.  The physician diagnosed the Veteran with 
cervical and thoracic myofascial pain syndromes; C2-3 and C3-
4 disc bulging; and C4-5, C5-6, and C6-7 disc herniations.  
The physician reviewed an October 1977 service medical record 
where the Veteran was treated for right sided mid back pain 
and pain under the right shoulder blade.  The physician 
opined that the October 1977 injury had most likely been 
worsened over the last 30 years due to physically demanding 
activities in the military.  The Veteran reported suffering a 
shoulder injury with his underlying neck and mid back pain in 
the military.  The physician opined that since the Veteran's 
shoulder pain had improved while the underlying neck and mid 
back pain had resurfaced, it was at least as likely as not 
that the Veteran's neck pain may have been a direct result of 
the 1977 injury.  

The Veteran's private physician stated in a September 2007 
letter that he had treated the Veteran for a chronic neck 
condition since May 2007.  The physician stated that the 
Veteran had originally injured his neck during military 
service in the 1980s and that he had also injured his upper 
back in the 1970s during service.  The physician reported 
that the Veteran's neck pain had continued and slowly 
worsened over the years as he had aged.  Based upon an 
examination and the Veteran's reported history, the physician 
opined that that the Veteran's current neck and upper back 
condition was related to his in-service injuries.  The 
physician also found that based on the natural progression of 
time, the Veteran's neck and upper back condition would 
degenerate at an accelerated rate as compared to what it 
would have had he not sustained those injuries.  

At an October 2007 VA examination, the examiner noted that an 
orthopedic consultation dated in September 2003 made no 
mention of cervical pain.  The Veteran complained of 
constant, burning, numbing pain in the left side of his neck 
that was moderate in severity and occurred daily.  
Examination revealed normal posture, head position, symmetry, 
and gait.  There were no abnormal spinal curvatures, spasms, 
atrophy, tenderness, or weakness.  Global weakness of the 
upper extremities was noted to be due to voluntary guarding.  
The magnitude of the weakness was present in the absence of 
any obvious muscular atrophy or sensory dysfunction.  Motor 
examination showed active movement of the upper extremities 
against some or full resistance.  Muscle tone, sensory 
examination, and reflexes were all normal.  Range of motion 
testing showed 45 degrees flexion, 20 degrees extension, 30 
degrees lateral flexion bilaterally, and 45 degrees lateral 
rotation bilaterally.  There was pain on motion but no 
additional limitation after repetitive motion.  The examiner 
observed that there were motor and range of motion 
limitations that did not comport with the reflex and sensory 
findings and suspected that there was exaggeration of the 
range of motion limitations.  An x-ray of the cervical spine 
indicated increasing degenerative changes.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
cervical spine and opined that it was less likely as not that 
the Veteran's cervical spine disability was caused by or a 
result of service.  The examiner reasoned that there was no 
contiguity or continuity for the claimed neck pain that had 
occurred during service in 1987 and the upstart of cervical 
pain that was noted 17 years later.  The examiner explained 
that medical records dated from April 1996 to the present 
only noted complaints of joint pain, lower back pain, and 
chronic right shoulder pain.  The examiner further stated 
that although the first record of cervical pain was in a July 
2003 VA medical report, the cervical pain was noted to have 
been a feature in conjunction with the chronic right shoulder 
pain.            

On VA examination in December 2009, the Veteran complained of 
a history of fatigue, decreased motion, stiffness, weakness, 
and pain in his neck.  He reported that the burning, 
stinging, and numbing neck pain was located on the left side.  
He stated that the pain was severe, lasted for weeks, and 
occurred on a weekly to monthly basis.  He complained that 
the pain radiated down his medial arm to the thumb and was 
burning, numbing, and tingly.  He asserted that he was unable 
to walk more than a few yards and had incapacitating episodes 
of spine disease in the previous 12 months.  Examination 
revealed normal posture, head position, symmetry, and gait.  
There were no abnormal spinal curvatures or objective 
abnormalities of the cervical spine.  Motor examination 
showed active movement of the upper extremities against some 
or full resistance.  There was diminished pinprick and light 
touch sensation in the left thumb.  Reflexes were hypoactive 
in the left biceps, triceps, and brachioradialis, but were 
otherwise normal.  Range of motion testing indicated 30 
degrees flexion, 15 degrees extension, 15 degrees lateral 
flexion bilaterally, and 45 degrees lateral rotation 
bilaterally.  There was no pain on motion or additional 
limitation following repetitive motion.  X-rays of the 
cervical spine revealed progressive cervical degenerative 
disease.  The examiner reviewed the claims file and diagnosed 
the Veteran with cervicalgia/spondylosis.  The examiner 
opined that the Veteran's cervical spine disability was not 
due to or aggravated by his service-connected right shoulder 
disability based on his clinical expertise and experience as 
a board certified orthopedic surgeon.  The examiner 
specifically noted that the Veteran was treated for 
mechanical neck pain in March 1987 during his period of 
service but did not initially injure his right shoulder until 
either 1989 or 1990 when he hit his shoulder with a sledge 
hammer while trying to retrieve something out of fallen 
tents.  The examiner also observed that the Veteran had 
sustained a second shoulder injury in 1991 after loading sand 
bags in Saudi Arabia.   

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place less probative value on the 
August 2007 and September 2007 medical opinions from the 
private physicians.  While the two physicians both related 
the Veteran's cervical spine condition to his period of 
active service, the Board finds that the August 2007 medical 
opinion is speculative, in that the physician found that the 
Veteran's cervical spine disability may have been a direct 
result of the 1977 injury to the right sided mid back under 
the right shoulder blade.  A finding of service connection 
may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2009); Bloom v. West, 12 
Vet. App. 185 (1999) (treating physician's opinion that 
Veteran's time as a prisoner of war could have precipitated 
the initial development of his lung condition found too 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical evidence which merely indicates that the alleged 
disorder may or may not exist or may or may not be related, 
is too speculative to establish the presence of a claimed 
disorder or any such relationship).  

With regard to the September 2007 medical opinion, the Board 
finds that it is not supported by adequate rationale, as 
there is no explanation as to why the Veteran's current neck 
condition was related to his period of active service.  If 
the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  

The Board assigns greater weight to the October 2007 and 
December 2009 VA examinations finding that the Veteran's 
current cervical spine disability was not related to his 
period of service or due to or aggravated by his service-
connected right shoulder disability.  In placing greater 
weight on the October 2007 and December 2009 opinions, the 
Board notes that the examiners provided thorough rationales 
for the opinions.  In forming the opinion, the October 2007 
examiner found that based on the objective medical evidence, 
there was no contiguity or continuity for the claimed neck 
pain that had occurred during service in 1987 and the upstart 
of cervical pain that was noted 17 years later.  Regarding 
the December 2009 opinion, the examiner found that the 
Veteran's cervical spine disability was not due to or 
aggravated by his service-connected right shoulder disability 
based on his clinical expertise and experience as a board 
certified orthopedic surgeon and the fact that the Veteran 
had injured his right shoulder a few years after his 
treatment for mechanical neck pain.  Among the factors for 
assessing the probative value of a medical opinion is the 
thoroughness and detail of the physician's opinion.  Prejean 
v. West, 13 Vet. App. 444 (2000).  The Board accordingly 
finds the October 2007 and December 2009 VA medical opinions 
to be the most probative and persuasive as to whether the 
Veteran's cervical spine disability was related to service 
because the examiners at the October 2007 and December 2009 
VA examinations based their opinions on adequate rationales, 
review of the record, and examination of the Veteran.  
  
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board finds that the evidence is against a finding of a 
direct nexus between military service and the Veteran's 
current cervical spine disability.  The evidence is also 
against a finding that the cervical spine disability is a 
result of the Veteran's service-connected right shoulder 
disability.  In addition, arthritis of the neck (or any other 
neck disability) was not diagnosed within one year of 
separation, so presumptive service connection for a cervical 
spine disability is not warranted.  

The Veteran contends that his current cervical spine 
disability is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced or 
observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Therefore, the Veteran can testify to that which he is 
competent to observe, such as neck pain, but he is not 
competent to provide a medical diagnosis for any cervical 
spine disability or to relate any cervical spine disability 
medically to his service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's cervical spine disability is in July 2003, 
approximately 11 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and that weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's cervical spine 
disability developed in service.  Therefore, the Board 
concludes that the cervical spine disability was not incurred 
in or aggravated by service.  In addition, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran's cervical spine disability is proximately 
due to, the result of, or aggravated by his service-connected 
right shoulder disability.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2007; a rating 
decision in December 2007; and a statement of the case in 
September 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





ORDER

Service connection for a cervical spine disability, to 
include as secondary to a service-connected right shoulder 
disability, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


